                                           Case 5:19-cv-04200-BLF Document 21 Filed 05/27/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MARK DOWNEY,                                       Case No. 19-cv-04200-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         REQUEST FOR COPIES FREE OF
                                                                                            CHARGE
                                  10     UNITED STATES OF AMERICA,
                                                                                            [Re: ECF 20]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Mark Downey, who is proceeding pro se, has requested that he be provided with
                                  14   copies of all documents filed in this closed case, free of charge. See ECF 20. Plaintiff asserts that
                                  15   he is entitled to free copies because he was permitted to proceed in this case in forma pauperis.
                                  16   However, “the Clerk does not ordinarily provide free copies of case documents to parties.” Van
                                  17   Gessel v. Moore, No. 1:18-CV-01478-GSA-PC, 2019 WL 1316708, at *1 (E.D. Cal. Mar. 22,
                                  18   2019). “The fact that the court has granted Plaintiff leave to proceed in forma pauperis does not
                                  19   entitle him to free copies of documents from the court.” Id. Plaintiff has not shown that he needs
                                  20   the documents to proceed on appeal, nor has he shown any other particularized need for the
                                  21   documents that might warrant departure from the normal rule.
                                  22          Accordingly, Plaintiff’s request is DENIED.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: May 27, 2020
                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
